DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lunner et al. (US 2018/0014130 A1).

Claim 1. Lunner et al. disclose a method (read as a method of automatically selecting an audio source intended to be listened to by a wearer of a hearing device in a multi-audio source environment [0083]) comprising: 
receiving neural data responsive to a listener's auditory attention (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y); 
receiving an acoustic signal responsive to a plurality of acoustic sources; for each of the plurality of acoustic sources (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si): 
generating, from the received acoustic signal, audio data comprising one or more features of the acoustic source (read as providing electric input sound signals ui, each representing sound signals Ui from the multitude nu of sound sources Si (i=1, . . . , nu) [0168]. The term “feature” is not explicitly defined, consequently the electric signals associated with the different sound sources are interpreted as features.), 
forming combined data representative of the neural data and the audio data (read as processing unit (SSPU) coupled to said input unit (IU) and to said EEG-system (EEG) and receiving said electric input sound signals u, (i=1, . . . , nu) and said EEG signals y, (j=1, . . . , ny) [0168]. FIG. 1B, device receives sound as well as EEG signals.), and 
providing the combined data to a classification network configured to calculate a similarity score between the neural data and the acoustic source using one or more similarity metrics (read as the source selection processing unit is configured to classify the attended source î using arg mini (Ḃij), that is, the sound source that best explains the EEG signal (e.g. î=arg mini Vij(Ḃij), where Vij(Ḃij) is the loss (or cost) function [0031]); and 
using the similarity scores calculated for each of the acoustic sources to identify, from the plurality of acoustic sources (Equations in [0030-0033]. Cost functions associated with all sound sources calculated to determine best ones corresponding to EEG signals.), an acoustic source associated with the listener's auditory attention (read as This can now be classified using arg mini Vij(Ḃij), that is, the sound source that best explains the EEG signal [0193]).
The combined teaching of different embodiments, disclosed by Lunner et al., were used in the rejection.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Lunner et al. in order to realize all limitations of the claimed invention, namely the idea of associating acoustic sources with EEG signal. This process is important since it enables individuals with hearing aids to focus and listen to particular acoustic sources or speakers in noisy environments.

Claim 2. The method of claim 1, Lunner et al. disclose 
comprising separating the acoustic signal into a plurality of candidate signals (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si), wherein generating audio data for an acoustic source comprises generating audio data using one of the plurality of candidate signals associated with the acoustic source (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si).

Claim 3. The method of claim 1, Lunner et al. disclose 
comprising: 
receiving one or more neural signals responsive to the listener's brain activity (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y); and processing the one or more neural signals to generate the neural data (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y).

Claim 4. The method of claim 3, Lunner et al. disclose 
wherein a device worn by the listener receives the one or more neural signals (FIG. 1A, device worn by listener and receives EEG signals.) is and a companion device calculates the similarity scores (FIG, 1A-B, SSPU calculates the similarity scores.).

Claim 5. The method of claim 1, Lunner et al. disclose 
wherein the neural data comprises multi-channel electroencephalogram (EEG) data (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y).

Claim 6. The method of claim 1, Lunner et al. disclose 
wherein forming the combined data comprises generating a matrix comprising the neural data and the audio data (read as the source selection processing unit is configured to classify the attended source î using arg mini (Ḃij), that is, the sound source that best explains the EEG signal (e.g. î=arg mini Vij(Ḃij), where Vij(Ḃij) is the loss (or cost) function [0031]. The cost/loss function uses matrices including EEG and sound signals data.).

Claim 7. The method of claim 1, Lunner et al. disclose wherein the classification network is a convolutional deep neural network (DNN) (read as deep neural networks (DNNs) [0154]).

Claim 9. The method of claim 1, Lunner et al. disclose 
wherein using the similarity scores calculated for each of the acoustic sources to identify the acoustic source associated with the listener's auditory attention comprises identifying an acoustic source having the highest similarity score (read as This can now be classified using arg mini Vij(Ḃij), that is, the sound source that best explains the EEG signal [0193]).

Claim 10. Lunner et al. disclose an apparatus (FIG. 1A-B) comprising: 
a neural sensor interface configured to receive one or more neural signals responsive to a listener's auditory attention (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y); an 
audio input configured to receive an acoustic signal responsive to a plurality of acoustic sources (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si); and 
a processor (a processor [0116]) configured to: 
process the one or more neural signals to generate multi-channel neural data (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y); 
for each of the plurality of acoustic sources (FIG. 1A-B, device receives sound signals from multiple sound sources): 
generate, from the received acoustic signal, audio data comprising one or more features of the acoustic source (read as providing electric input sound signals ui, each representing sound signals Ui from the multitude nu of sound sources Si (i=1, . . . , nu) [0168]. The term “feature” is not explicitly defined, consequently the electric signals associated with the different sound sources are interpreted as features.), 
form combined data representative of the neural data and the audio data (read as processing unit (SSPU) coupled to said input unit (IU) and to said EEG-system (EEG) and receiving said electric input sound signals u, (i=1, . . . , nu) and said EEG signals y, (j=1, . . . , ny) [0168]. FIG. 1B, device receives sound as well as EEG signals.), and 
provide the combined data to a classification network configured to calculate a similarity score between the neural data and the acoustic source using one or more similarity metric (read as the source selection processing unit is configured to classify the attended source î using arg mini (Ḃij), that is, the sound source that best explains the EEG signal (e.g. î=arg mini Vij(Ḃij), where Vij(Ḃij) is the loss (or cost) function [0031])s; and 
identify, from the plurality of acoustic sources (Equations in [0030-0033]. Cost functions associated with all sound sources calculated to determine best ones corresponding to EEG signals.), an acoustic source associated with the listener's auditory attention based on the calculated similarity scores (read as This can now be classified using arg mini Vij(Ḃij), that is, the sound source that best explains the EEG signal [0193]).
The combined teaching of different embodiments, disclosed by Lunner et al., were used in the rejection.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Lunner et al. in order to realize all limitations of the claimed invention, namely the idea of associating acoustic sources with EEG signal. This process is important since it enables individuals with hearing aids to focus and listen to particular acoustic sources or speakers in noisy environments.

Claim 11. The apparatus of claim 10, Lunner et al. disclose 
wherein the processor is configured to separate the acoustic signal into a plurality of candidate signals (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si), and 
to generate audio data for an acoustic source using one of the plurality of candidate signals associated with the acoustic source (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si).

Claim 12. The apparatus of claim 11, Lunner et al. disclose 
comprising an audio output, the processor configured to provide, to the audio output, a candidate signal from the plurality of candidate signals corresponding to the acoustic source associated with the listener's auditory attention (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085].).

Claim 13. The apparatus of claim 10, Lunner et al. disclose 
wherein the neural sensor interface is configured to receive multi-channel electroencephalogram (EEG) measurements (read as providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signals y).

Claim 14. The apparatus of claim 10, Lunner et al. disclose 
wherein the processor is configured to form the combined data comprises as a matrix comprising the neural data and the audio data (read as the source selection processing unit is configured to classify the attended source î using arg mini (Ḃij), that is, the sound source that best explains the EEG signal (e.g. î=arg mini Vij(Ḃij), where Vij(Ḃij) is the loss (or cost) function [0031]. The cost/loss function uses matrices including EEG and sound signals data.).

Claim 15. The apparatus of claim 10, Lunner et al. disclose 
wherein the classification network is a convolutional deep neural network (DNN) (read as deep neural networks (DNNs) [0154]).

Claim 17. The apparatus of claim 15, Lunner et al. disclose 
comprising a non-volatile memory configured to store the DNN as a trained model (read as learning data (e.g. in a learning mode of operation) or otherwise selected in advance and stored in a memory of the hearing assistance system [0272]).

Claim 18. The apparatus of claim 10, Lunner et al. disclose 
wherein the processor is configured to identify the acoustic source associated with the listener's auditory attention by identifying an acoustic source having the highest similarity score (read as This can now be classified using arg mini Vij(Ḃij), that is, the sound source that best explains the EEG signal [0193]).

Claim 19. Lunner et al. disclose a non-transitory computer-readable medium storing program instructions that are executable (read as memory elements for executing program [0123]) to: 
receive neural data responsive to a listener's auditory attention (read as recording activity of the auditory system of the user's brain and providing a multitude ny of EEG signals yj (j=1, . . . , ny) [0085]. FIG. 1B EEG and signal y); 
receive an acoustic signal responsive to a plurality of acoustic sources (read as providing electric input sound signals ui, each representing sound signals Ui from a multitude nu of sound sources Si (i=1, . . . , nu) [0084]. FIG. 1B Sound-in from multiple sources Si); 
for each of the plurality of acoustic sources: 
generate, from the received acoustic signal, audio data comprising one or more features of the acoustic source (read as providing electric input sound signals ui, each representing sound signals Ui from the multitude nu of sound sources Si (i=1, . . . , nu) [0168]. The term “feature” is not explicitly defined, consequently the electric signals associated with the different sound sources are interpreted as features.), 
form combined data representative of the neural data and the audio data (read as processing unit (SSPU) coupled to said input unit (IU) and to said EEG-system (EEG) and receiving said electric input sound signals u, (i=1, . . . , nu) and said EEG signals y, (j=1, . . . , ny) [0168]. FIG. 1B, device receives sound as well as EEG signals.), and 
provide the combined data to a classification network configured to calculate a similarity score between the neural data and the acoustic source using one or more similarity metrics (read as the source selection processing unit is configured to classify the attended source î using arg mini (Ḃij), that is, the sound source that best explains the EEG signal (e.g. î=arg mini Vij(Ḃij), where Vij(Ḃij) is the loss (or cost) function [0031]); and 
use the similarity scores calculated for each of the acoustic sources to identify, from the plurality of acoustic sources (Equations in [0030-0033]. Cost functions associated with all sound sources calculated to determine best ones corresponding to EEG signals.), an acoustic source associated with the listener's auditory attention (read as This can now be classified using arg mini Vij(Ḃij), that is, the sound source that best explains the EEG signal [0193]).
The combined teaching of different embodiments, disclosed by Lunner et al., were used in the rejection.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Lunner et al. in order to realize all limitations of the claimed invention, namely the idea of associating acoustic sources with EEG signal. This process is important since it enables individuals with hearing aids to focus and listen to particular acoustic sources or speakers in noisy environments.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lunner et al. (US 2018/0014130 A1) in view of Yuan et al. (CN 107705806 A).

Claim 8. The method of claim 7, Lunner et al. do not explicitly disclose wherein the convolutional DNN comprises at least two convolutional layers and at least three fully connected layers.
However, in the related field of endeavor Yuan et al. disclose: building a classifier model. deep convolutional neural network model is composed of three convolution layer, three fully connected layer (English Translation). The idea, of using a convolutional DNN with three connected layers, is clearly disclosed by Yuan et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lunner et al. with the teaching of Yuan et al. in order to provide a method for using a spectrogram and a deep convolutional neural network for recognizing sound and sensibility of the speech signal into spectrum graph is input to the deep convolutional neural network model, the deep convolutional neural network model for training and testing, which can effectively improve the recognition ability (Yuan et al. (English Translation)).

Claim 16. The apparatus of claim 15, Lunner et al. do not explicitly disclose wherein the convolutional DNN comprises at least two convolutional layers and at least three fully connected layers.
However, in the related field of endeavor Yuan et al. disclose: building a classifier model. deep convolutional neural network model is composed of three convolution layer, three fully connected layer (English Translation). The idea, of using a convolutional DNN with three connected layers, is clearly disclosed by Yuan et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Lunner et al. with the teaching of Yuan et al. in order to provide a method for using a spectrogram and a deep convolutional neural network for recognizing sound and sensibility of the speech signal into spectrum graph is input to the deep convolutional neural network model, the deep convolutional neural network model for training and testing, which can effectively improve the recognition ability (Yuan et al. (English Translation)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/           Primary Examiner, Art Unit 2646